Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 11 and 14 are objected to because of the following informalities: the claims are missing a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claims broadly embrace a method of controlling any and all known and unknown diseases, conditions or injuries of any and all known and unknown species of plants caused by any and all known and unknown pests (e.g. insect, acarine, fungal, viral, bacterial, mammal, rodent, avian, etc.) comprising applying to any and all known and unknown plant species the composition of claim 1.
The specification discloses grass/turfgrass as the single species of plant, dollar spot as the single disease condition or injury and the fungal cause of dollar spot as the single pest which are controlled via the claimed method. The specification is silent however on any other pests (mammalian, avian, insect, viral, bacterial, rodent, etc.), and other species of plants (e.g. fruit trees, corn, water plants, roses, tulips, watermelons, vegetables, fruits, etc.) and is further silent as to other diseases, conditions or injuries that are controlled via the application of the composition of claim 1. 
Thus, it is clear that Applicants' description of structure and activity regarding the composition of claim 1 being able to control any and all known and unknown diseases, conditions or injuries of any and all known and unknown species of plants caused by any and all known and unknown pests (e.g. insect, acarine, fungal, viral, bacterial, mammal, rodent, avian, etc.) comprising applying to any and all known and unknown plant species weak bases is based in large part on conjecture. The ability of the composition of claim 1 to be able to control any and all known and unknown diseases, conditions or injuries of any and all known and unknown species of plants caused by any and all known and unknown pests (e.g. insect, acarine, fungal, viral, bacterial, mammal, rodent, avian, etc.) comprising applying to any and all known and unknown plant species, was not known in the prior art at the time of the instant invention by Applicants, and include plants, conditions, diseases, pests, injuries, etc. that are yet to be discovered. 
As the specification fails to describe the structure and activity for the genus of any and all known and unknown diseases, conditions or injuries and the genus of any and all known and unknown species of plants caused by the genus of any and all known and unknown pests (e.g. insect, acarine, fungal, viral, bacterial, mammal, rodent, avian, etc.), the disclosed single species of treating dollar spot fungal disease in grass/turf does not constitute a substantial portion of the claimed genus. 
Applicant' s attention is also directed to In re Shokal, 113 USPQ 283 (CCPA 1957), wherein it is stated:
It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim.  In re Soll, 25 CCPA (Patents) 1309, 97 F2d 623, 38 USPQ 189; In re Wahlforss, 28 CCPA (Patents) 867, 117 F2d 270, 48 USPQ 397.  The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases.  Thus, in the case of small genus such as the halogens, consisting of four species, a reduction to practice of three, perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably larger number of reductions to practice would probably be necessary.

As stated in MPEP 2163 II: If the application as filed does not disclose the complete structure (or acts of a process) of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. The instant specification is devoid of a description for controlling the numerous possible known and unknown diseases, conditions or injuries of any and all known and unknown species of plants caused by any and all known and unknown pests (e.g. insect, acarine, fungal, viral, bacterial, mammal, rodent, avian, etc.) comprising the application of a composition of claim 1. The specification merely discloses controlling dollar spot infections in grass with the composition of claim 1. Thus, Applicants have failed to demonstrate possession of controlling the numerous possible known and unknown diseases, conditions or injuries of any and all known and unknown species of plants caused by any and all known and unknown pests (e.g. insect, acarine, fungal, viral, bacterial, mammal, rodent, avian, etc.). Disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). 
The disclosed methods of controlling dollar spot fungal infections in grass which are exemplified in the instant application, do not constitute an adequate description to demonstrate possession of controlling any and all numerous possible known and unknown diseases, conditions or injuries of any and all known and unknown species of plants caused by any and all known and unknown pests (e.g. insect, acarine, fungal, viral, bacterial, mammal, rodent, avian, etc.), as claimed. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail such that the Artisan can reasonably conclude that the inventor(s) had possession of the claimed invention. Such possession may be demonstrated by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and/or formulae that fully set forth the claimed invention.  Possession may be shown by an actual reduction to practice, showing that the invention was “ready for patenting”, or by describing distinguishing identifying characteristics sufficient to show that Applicant was in possession of the claimed invention (January 5, 2001 Fed. Reg., Vol. 66, No. 4, pp. 1099-11).  
Overall, what these statements indicate is that the Applicant must provide adequate description of such core structure and function related to that core structure such that the Artisan of skill could determine the desired effect.  Hence, the analysis above demonstrates that Applicants have not described the possible known and unknown diseases, conditions or injuries of any and all known and unknown species of plants caused by any and all known and unknown pests (e.g. insect, acarine, fungal, viral, bacterial, mammal, rodent, avian, etc.). As such, the Artisan of skill could not predict that Applicant possessed any additional species, except for those specifically disclosed in the specification.
Therefore, the breadth of the claims as reading on controlling any and all possible known and unknown diseases, conditions or injuries of any and all known and unknown species of plants caused by any and all known and unknown pests (e.g. insect, acarine, fungal, viral, bacterial, mammal, rodent, avian, etc.), including those yet to be discovered with a composition of claim 1; in view of the level of knowledge or skill in the art at the time of the invention, and the limited information provided in the specification, an Artisan of skill would not recognize from the disclosure that Applicant was in possession of controlling any and all possible known and unknown diseases, conditions or injuries of any and all known and unknown species of plants caused by any and all known and unknown pests (e.g. insect, acarine, fungal, viral, bacterial, mammal, rodent, avian, etc.) with the claimed composition, at the time the application was filed. Thus it is concluded that the written description requirement is not satisfied.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, the phrase "in particular a natural or synthetic…" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-5, 7-17 of U.S. Patent No. 8569210 in view of Fowler (Cited below). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘210 teaches all of the components in the instantly claimed composition in the same amounts as are instantly claimed and wherein the compositions are being used for the same purpose, except that ‘210 is missing the anti-settling agent, specifically metal oxides or fumed silica in the claimed amounts. However, Fowler teaches that it was known in the art to afford broad temperature stability over freeze and thaw cycles and high temperatures to oil in water emulsions and dispersions of solid actives in oil-in-water emulsions with colloidal solids, specifically the instantly claimed metal oxides and fumed silica and that the type and amount of the colloidal solid is selected so as to provide acceptable physical stability of the composition and that this amount can be readily determined by one of ordinary skill in the art by routine evaluation of a range of compositions having different amounts of these components (See entire document; e.g. [0010]; [0037-0038]). Thus, it would have been obvious to one of ordinary skill in the art at the time of the instant invention that the instantly claimed invention is merely an obvious variant of the composition disclosed in U.S. Patent No. 8569210 in view of Fowler.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8853128 in view of Fowler (Cited below). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘128 teaches all of the components in the instantly claimed composition in the same amounts as are instantly claimed and wherein the compositions are being used for the same purpose, except that ‘128 is missing the anti-settling agent, specifically metal oxides or fumed silica in the claimed amounts. However, Fowler teaches that it was known in the art to afford broad temperature stability over freeze and thaw cycles and high temperatures to oil in water emulsions and dispersions of solid actives in oil-in-water emulsions with colloidal solids, specifically the instantly claimed metal oxides and fumed silica and that the type and amount of the colloidal solid is selected so as to provide acceptable physical stability of the composition and that this amount can be readily determined by one of ordinary skill in the art by routine evaluation of a range of compositions having different amounts of these components (See entire document; e.g. [0010]; [0037-0038]). Thus, it would have been obvious to one of ordinary skill in the art at the time of the instant invention that the instantly claimed invention is merely an obvious variant of the composition disclosed in U.S. Patent No. 8853128 in view of Fowler.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9485988 in view of Fowler (Cited below). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘988 teaches all of the components in the instantly claimed composition in the same amounts as are instantly claimed and wherein the compositions are being used for the same purpose, except that ‘988 is missing the anti-settling agent, specifically metal oxides or fumed silica in the claimed amounts. However, Fowler teaches that it was known in the art to afford broad temperature stability over freeze and thaw cycles and high temperatures to oil in water emulsions and dispersions of solid actives in oil-in-water emulsions with colloidal solids, specifically the instantly claimed metal oxides and fumed silica and that the type and amount of the colloidal solid is selected so as to provide acceptable physical stability of the composition and that this amount can be readily determined by one of ordinary skill in the art by routine evaluation of a range of compositions having different amounts of these components (See entire document; e.g. [0010]; [0037-0038]). Thus, it would have been obvious to one of ordinary skill in the art at the time of the instant invention that the instantly claimed invention is merely an obvious variant of the composition disclosed in U.S. Patent No. 9485988 in view of Fowler.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19, 22, 26-27 of U.S. Patent No. 9826738 in view of Fowler (Cited below). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘738 teaches all of the components in the instantly claimed composition in the same amounts as are instantly claimed and wherein the compositions are being used for the same purpose, except that ‘738 is missing the anti-settling agent, specifically metal oxides or fumed silica in the claimed amounts and that ‘728 is claiming methods of using these compositions. However, Fowler teaches that it was known in the art to afford broad temperature stability over freeze and thaw cycles and high temperatures to oil in water emulsions and dispersions of solid actives in oil-in-water emulsions with colloidal solids, specifically the instantly claimed metal oxides and fumed silica and that the type and amount of the colloidal solid is selected so as to provide acceptable physical stability of the composition and that this amount can be readily determined by one of ordinary skill in the art by routine evaluation of a range of compositions having different amounts of these components (See entire document; e.g. [0010]; [0037-0038]). Thus, it would have been obvious to one of ordinary skill in the art at the time of the instant invention that the instantly claimed invention is merely an obvious variant of the methods of using these oil-in-water paraffinic oil and pigment emulsions disclosed in U.S. Patent No. 9826738 in view of Fowler. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of U.S. Patent No. 9226504 in view of Fowler (Cited below). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘504 teaches compositions comprising pigments, paraffinic oils, emulsifiers/surfactants and additionally boscalid and wherein the compositions are being used for the same purpose of treating grasses, except that ‘504 is missing the anti-settling agent, specifically metal oxides or fumed silica in the claimed amounts and that ‘504 further claiming methods of using these compositions. However, Fowler teaches that it was known in the art to afford broad temperature stability over freeze and thaw cycles and high temperatures to oil in water emulsions and dispersions of solid actives in oil-in-water emulsions with colloidal solids, specifically the instantly claimed metal oxides and fumed silica and that the type and amount of the colloidal solid is selected so as to provide acceptable physical stability of the composition and that this amount can be readily determined by one of ordinary skill in the art by routine evaluation of a range of compositions having different amounts of these components (See entire document; e.g. [0010]; [0037-0038]). Thus, it would have been obvious to one of ordinary skill in the art at the time of the instant invention that the instantly claimed invention is merely an obvious variant of the compositions and methods of using these oil-in-water paraffinic oil and pigment and fungicide emulsions disclosed in U.S. Patent No. 9266504 in view of Fowler.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9750249 in view of Fowler (Cited below). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘294 teaches compositions comprising pigments, paraffinic oils, emulsifiers/surfactants and additionally boscalid and wherein the compositions are being used for the same purpose of treating grasses, except that ‘294 is missing the anti-settling agent, specifically fumed silica in the claimed amounts and that ‘294 only claims the methods of using these compositions. However, Fowler teaches that it was known in the art to afford broad temperature stability over freeze and thaw cycles and high temperatures to oil in water emulsions and dispersions of solid actives in oil-in-water emulsions with colloidal solids, specifically the instantly claimed metal oxides and fumed silica in amounts which overlap those instantly claimed and further teaches that the type and amount of the colloidal solid is selected so as to provide acceptable physical stability of the composition and that this amount can be readily determined by one of ordinary skill in the art by routine evaluation of a range of compositions having different amounts of these components (See entire document; e.g. [0010]; [0037-0038]). Thus, it would have been obvious to one of ordinary skill in the art at the time of the instant invention that the instantly claimed invention is merely an obvious variant of the methods of using these oil-in-water paraffinic oil and pigment and fungicide emulsions disclosed in U.S. Patent No. 9750249 in view of Fowler.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. 9451773 in view of Fowler (Cited below). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘773 teaches methods of using compositions comprising pigments, paraffinic oils, emulsifiers/surfactants and DMI fungicides and can further comprise an anti-settling agent, except that ‘773 does not claim the instantly claimed specific anti-settling agents: fumed silica in the claimed amounts and that ‘773 only claims the methods of using these compositions. However, Fowler teaches that it was known in the art to afford broad temperature stability over freeze and thaw cycles and high temperatures to oil in water emulsions and dispersions of solid actives in oil-in-water emulsions with colloidal solids, specifically the instantly claimed metal oxides and fumed silica and that the type and amount of the colloidal solid is selected so as to provide acceptable physical stability of the composition and that this amount can be readily determined by one of ordinary skill in the art by routine evaluation of a range of compositions having different amounts of these components (See entire document; e.g. [0010]; [0037-0038]). Thus, it would have been obvious to one of ordinary skill in the art at the time of the instant invention that the instantly claimed invention is merely an obvious variant of the composition being used in the methods disclosed in U.S. Patent No. 9451773 in view of Fowler.
Claims 1-6, 8-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 50-51, 53-54, 56-58, 60-67 of copending Application No. 16865268 (‘268). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘268 claims methods of using the same compositions as are instantly claimed comprising the same, paraffinic oil, pigment, and surfactants/emulsifiers and uses comprising language and as such does not exclude the addition of the claimed anti-settling agents. ‘268 merely claims the methods of using these compositions. However, Fowler teaches that it was known in the art to afford broad temperature stability over freeze and thaw cycles and high temperatures to oil in water emulsions and dispersions of solid actives in oil-in-water emulsions with colloidal solids, specifically the instantly claimed metal oxides and fumed silica and that the type and amount of the colloidal solid is selected so as to provide acceptable physical stability of the composition and that this amount can be readily determined by one of ordinary skill in the art by routine evaluation of a range of compositions having different amounts of these components (See entire document; e.g. [0010]; [0037-0038]). Thus, it would have been obvious to one of ordinary skill in the art at the time of the instant invention that the instantly claimed compositions and methods are obvious when taken in view of  ‘268 and Fowler.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fefer et al. (WO2009155693), and further in view of Fowler (WO2008030753), as evidenced by Chembk (https://www.chembk.com/en/chem/C.I.%20Pigment%20Green%207).
	Applicant’s claim:
-- A composition for promoting the health of a plant comprising a paraffinic oil, an emulsifier, a pigment, a silicone surfactant, and an anti-settling agent, wherein the pigment is a phthalocyanine and wherein the anti-settling agent is selected from hydrophilic fumed silica, hydrophobic fumed silica and organically modified clays.

Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claims 1-7, 9, 13, 15-18, Fefer teaches oil-in-water paraffinic oil emulsions, specifically wherein the paraffinic oil comprises synthetic isoparaffins specifically N65DW which is the same as the instantly preferred paraffinic oil and as such has from 16 to 35 carbon atoms, and further comprising silicone surfactants specifically applicant’s preferred silicone polyether surfactant of formula IV, n corresponds to the instantly claimed f and is ≥1, wherein R1 is the exact same scope as is instantly claimed, and R2 is the exact same scope as is instantly claimed (See pg. 29, ln. 15-24); emulsifiers, specifically a C10 to C16 alcohol ethoxylate and glycerol oleate (sold as PC Emuls Green™); a pigment, specifically polychlorinated Cu(II) phthalocyanine (which is water dispersible), and obviously water since they are formulated as oil-in-water emulsions (See entire document; abstract; pg. 4, ln. 8-19; pg. 4, ln. 20-pg. 6, ln. 11; pg. 10, ln. 16-pg. 13, ln. 11; pg. 10, ln. 16-pg. 13, ln. 11; pg. 14, ln. 11-pg. 17, ln. 6; examples, claims;).
	Regarding claim 11 and 18, Fefer teaches oil-in-water compositions of applicant’s claim 1, wherein the paraffin oil is 50 to 300 parts per weight (the examiner has assumed this is based on the total weight of the composition); 1 to 10 parts per weight of emulsifier, 1 to 10 parts by weight of the pigment and 0.1 to 10 parts per weight of the silicone surfactant and polyethylene glycol (See entire document; abstract; See entire document; Abstract; pg. 10, ln. 16-pg. 132, ln. 11; pg. 14, ln. 11-pg. 17, ln. 6; examples 1-2, 4; Claims 5-7).
	Regarding claims 1-20,  Fefer teaches compositions of applicant’s claim 1, wherein paraffinic oil is used in amounts of 85-95% by weight (the examiner has assumed this is based on the total weight of the composition before water is added); 1 wt% to 2.5 wt% of emulsifier, 2 wt% to 3 wt% of pigment; 1-2 wt% of silicone surfactant, which also reads on the instantly claimed parts by weight instantly claimed (which are assumed to be based on the weight of the entire composition before water is added) (See entire document; Abstract; pg. 10, ln. 16-pg. 132, ln. 11; pg. 14, ln. 11-pg. 17, ln. 6; examples 1-2, 4-5; Claims 5-7).
Regarding claim 10, Fefer teaches that pigment green 7 which is commercially available is used as a lawn pigment and in similar o/w emulsions for treating/controlling fungal infections, etc. in grass (See sections cited above, pg. 10, ln. 16-pg. 13, ln. 22; examples 7-10; claims), and as is evidenced by Chembk pigment green 7 has particle sizes in the range of 0.03-.07 microns which reads on the claimed particle size (See physical and chemical properties section).
Regarding claims 12 and 20, Fefer teaches wherein the composition can further comprise a chemical fungicide, specifically DMI fungicides (demethylation inhibitors), which include propiconazole (See entire document; Abstract; pg. 36, ln. 10-15; Claim 8).
Regarding claim 14, Fefer teaches that their oil-in-water emulsion compositions comprising an emulsifier, pigment (copper phthalocyanine), silicone surfactant, etc. are useful for controlling fungal turfgrass diseases, specifically dollar spot wherein their compositions are applied to the turf grass (See examples; claims; Examples 7-10; Figures; see also sections cited above). 
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)

Regarding claims 1-20 especially 8 and 19, Fefer does not specifically teach wherein the composition further comprises an anti-settling agent, specifically fumed silica in the ratios/amounts that are instantly claimed. However, these deficiencies in Fefer are addressed by Fowler.
Fowler teaches that it was known in the art to stabilize oil in water emulsions, specifically
to temperature stabilize the emulsions over freeze and thaw cycles, and temperatures greater
than 50 °C, even greater than 80 °C, with the addition of colloidal solids, specifically the
instantly claimed metal oxides and fumed silica and that the type and amount of the colloidal
solid is selected so as to provide acceptable physical stability of the composition and that this
amount can be readily determined by one of ordinary skill in the art by routine evaluation of a
range of compositions having different amounts of these components (See entire document;
e.g. [0010]; [0037-0038]; pg. 9, points D-E; Table 1; etc.). Fowler further teaches examples
wherein the amounts of anti-settling agent are from about 1.3-3.0% in Table 1 which reads on
the instantly claimed amounts of 0.5-20 parts by weight and 1 wt% to 2.5% and it would have been obvious for one of ordinary skill in the art to optimize the amounts of paraffinic oil and anti-settling agent to be the claimed ratios and amounts because Fowler teaches that the type and amount of the colloidal solid is selected so as to provide acceptable physical stability of the composition and that this amount can be readily determined by one of ordinary skill in the art by routine evaluation of a range of compositions having different amounts of these components as is cited above.

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant
invention to add the anti-settling agent of Fowler to the oil-in-water dispersion of pigment taught
by Fefer in order to develop the instantly claimed composition because Fowler teaches that
including the claimed anti-settling agents in amounts which are readily determined by one of ordinary skill in the art and include the instantly claimed amounts as disclosed in the tables,
leads to very temperature stable oil-in-water emulsion/dispersions of insoluble active agents
because the inclusion of the claimed anti-settling agents, specifically fumed
silicas allows for stabilization through freeze/thaw temperature cycles and for temperatures
above 50 °C even above 80 °C and this would have been an obvious improvement over the
stable formulations of Fefer which make no mention of temperature stability or of temperatures
being tested for their stability in their disclosure. Thus, one of ordinary skill in the art would be
motivated to add the claimed anti-settling agents in the claimed amounts to the formulations of
Fefer in order to form very temperature stable formulations for use in treating plants/turf grass
which would be stable over freezing temperatures and high temperatures which can be
encountered in storage and which are not envisioned by the “stable” composition of Fefer, which
appears to only be stable at/around room temperature.
`It would have been obvious to one of ordinary skill in the art at the time of the instant
invention to stabilize the oil-in-water emulsions and dispersion of pigment in oil of Fefer using
the claimed anti-settling agents, fumed silica or metal oxides in the amounts instantly claimed of because Fowler teaches that it was known in the art to stabilize oil-in-water emulsions using fumed silica for extended periods of time and that one of ordinary skill in the art could readily determine the appropriate amounts/ratios of these anti-settling agents to use by routine experimentation and that this is something that is routinely done by an artisan of ordinary skill, and Fowler further teaches that known useful amounts of these compounds include about 1.3-3.0% wt% which reads on the instantly claimed weight ranges.
In light of the forgoing discussion, the Examiner concludes that the subject matter
defined by the above claims would have been obvious to one of ordinary skill in the art within
the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art
would have had a reasonable expectation of success in producing the claimed invention.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill
in the art at the time the invention was made, as evidenced by the references, especially in the
absence of evidence to the contrary.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077. The examiner can normally be reached 10:00-7:30 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN E HIRT/Primary Examiner, Art Unit 1616